Citation Nr: 1329305	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for a skin disorder, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. 

The prostate, skin, and kidney issues are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The Veteran's heart disorder is not related to his military 
service, or to any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2012).

The RO's June 2005, March 2006, and June 2007 letters 
advised the Veteran of the elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The 2006 and 2007 letters also provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  See Dingess/Hartman, 19 Vet. App. at 486.  
Thereafter, the claim was readjudicated several times, most 
recently in a May 2013 supplemental statement of the case.  
Accordingly, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
identified ongoing treatment with various private 
physicians. The Board previously remanded the claims to 
ensure all relevant, identified records were obtained, to 
the extent available.  The VA sent the Veteran numerous 
letters, most recently in November 2012, asking the Veteran 
to either provide identified private treatment records or 
provide VA a release form to obtain these records on his 
behalf.  The evidence of record contains private and VA 
medical records.  To the extent there may be outstanding 
records, the Board concludes VA has satisfied its duty to 
assist the Veteran in obtaining these records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With 
regard to service connection claims, an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not provided a VA examination in connection 
with his heart disease claim, but the Board finds a VA 
examination unnecessary in this case.  As will be explained 
in more detail below, the Veteran was first diagnosed with 
heart disease nearly three decades after separation from the 
military.  There is no indication in the service treatment 
records or post-service records that the disease manifested 
itself in service or that any presumptive service connection 
regulation applies here.  For these reasons, the Board 
concludes a VA examination could serve no useful purpose 
here.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486.

In general, in order to prevail on the issue of service 
connection the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic 
disorders, such as cardiovascular disease when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Here, the medical evidence 
specifically indicates diagnostic tests within normal limits 
until March 2000, where the Veteran was first diagnosed with 
ischemic heart disease.  As such, the Board finds this 
presumption inapplicable here.

Although the Veteran has not contended that his heart 
disorder is due to Agent Orange exposure, ischemic heart 
disease has been presumptively associated with exposure to 
certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Under 
38 C.F.R. § 3.307(a)(6), a veteran is presumed to have been 
exposed to certain herbicide agents, to include Agent 
Orange, if they served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  Here, however, the Veteran's DD-214 clearly indicates 
the Veteran never served in Vietnam.  Rather, the Veteran 
served in Korea from April 1970 to May 1971 as a security 
policeman.  

Effective February 24, 2011, VA amended its adjudication 
regulations to extend a presumption of herbicide exposure to 
certain Veterans who served in Korea, as follows:  

A veteran who, during active military, naval, or air 
service, served between April 1, 1968, and August 31, 
1971, in a unit that, as determined by the Department 
of Defense, operated in or near the Korean 
[demilitarized zone] in an area in which herbicides are 
known to have been applied during that period, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any 
such agent during that service.

38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense 
(DoD) provided a list of units that have been recognized as 
having served in areas along the Korean demilitarized zone 
(DMZ).  The Veteran in this case served in Korea during the 
relevant time period with a security specialist unit.  
However, his confirmed Air Force assignment is not among the 
list of units recognized as having served in areas along the 
Korean DMZ.  For these reasons, the Board finds the Veteran 
cannot be presumed to have been exposed to Agent Orange 
herbicide.  

When a presumption is inapplicable, the Veteran is not 
precluded from establishing service connection on a direct 
basis.  See 38 C.F.R. §§ 3.303, 3.304.  In this case, the 
evidence of record does not contain any objective evidence 
of actual Agent Orange herbicide exposure.  Service 
treatment records are silent as to any complaints, 
treatment, or diagnoses related to heart disease.  The 
Veteran's April 1973 separation examination indicates a 
chest x-ray was within normal limits.

After service, the Veteran underwent private diagnostic 
testing for complaints of shortness of breath and chest pain 
in 1998 and 1999.  These tests all returned within normal 
limits.  In March 2000, however, for the first time, the 
Veteran's private physician noted evidence of 
arteriosclerotic heart disease.  The Veteran started seeking 
treatment at the VA in 2001, which continued to note 
arteriosclerotic heart disease, with a history of a coronary 
artery bypass.  No medical professional has ever linked the 
Veteran's heart disease to his military service, or any 
incident of his military service.

The Veteran indicated he was exposed to asbestos during his 
military service as a result of being in old buildings and 
dealing with old equipment in the military.  While he does 
not indicate his heart disease was caused by asbestos, he 
does contend he was exposed to asbestos.  Heart disease has 
not been identified by VA as a disease likely to result from 
exposure to asbestos.  No medical professional has ever 
linked the Veteran's heart disease with claimed in-service 
exposure to asbestos.  

The Veteran's lay statements were considered.  Lay 
statements are competent evidence relating to symptoms or 
facts of events that the witness observed and is within the 
realm of his or her personal knowledge, but such statements 
are not competent evidence to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); but see Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010) ("VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" 
and holding that mere conclusory generalized lay statement 
that service event or illness caused the claimant's current 
condition is insufficient to require VA to provide an 
examination).  However, in this case, statements as to 
whether the Veteran's heart disorder is related to his 
military service is a complex medical question that does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge.  See Jandreau, 492 F.3d at 1377. 

Here, the Veteran did not have heart related symptoms in the 
service or until decades later.  While he has indicated a 
belief of in-service exposure to herbicide exposure, he has 
not provided any details in which any such exposure could be 
confirmed.  His service in Korea in and of itself is 
insufficient to presume exposure to herbicide agents during 
his military service.  See 38 C.F.R. § 3.307(a)(6)(iv).  

In short, the Veteran was first diagnosed with heart disease 
nearly three decades after service and no medical 
professional has ever related his heart disease to any 
incident of service.  Accordingly, the Board concludes 
service connection for heart disease is not warranted.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
heart disorder.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

The Veteran claims entitlement to service connection for a 
prostate disorder, a skin disorder, and a kidney disorder.  
As noted above, in support of his claims, he has noted 
exposure to asbestos and herbicide agents while in service.  
The Veteran has never been afforded VA examinations in 
relation to these claimed disorders.  For reasons stated 
below, the Board finds VA examinations are necessary to 
adjudicate these matters.  

The Veteran's service treatment records indicate the Veteran 
was seen frequently in the military complaining of blood in 
urine, burning urination, frequent urination, frequent 
nocturia, and/or urethral discharge.  In October 1970, the 
Veteran tested positive for gonorrhea.  At other times, 
diagnostic testing was negative.  The Veteran was also 
treated for his skin in December 1970.  At that time, he 
complained of bumps on his skin fearing he may have measles.  
On examination, the physician noted the Veteran had an 
allergy to certain soaps and water.  Contact dermatitis was 
diagnosed.  It is noteworthy at that same time, the Veteran 
complained of "weak kidneys" and frequent urination, but no 
specific findings were noted at that time.  The Veteran's 
April 1973 separation examination does not indicate any 
chronic diagnoses related to the skin, kidneys, or prostate 
at the time of discharge.

After service, private and VA treatment records confirm 
current diagnoses and treatment for various skin, kidney, 
and prostate disorders.  Specifically, VA outpatient 
treatment records note a medical history of renal artery 
stenosis, with a 1998 renal stent placement, acne rosacea, 
and benign hypertrophy of the prostate, with urinary 
obstruction.  In light of the Veteran's military records, 
the Board concludes VA examinations are necessary to 
ascertain whether any of the Veteran's current diagnoses are 
related to in-service treatment.  

The VA must also take this opportunity to obtain recent VA 
outpatient treatment records from March 2013 to the present 
as well as any other relevant private treatment records not 
currently in the claims folder.

Accordingly, the case is remanded for the following action:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims, to 
include any VA or non-VA facilities at 
which he received treatment for the 
disorders at issue.  Based on his 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  
Regardless of his response, the RO must 
obtain VA outpatient treatment records 
from March 2013 to the present from the 
VAMC in Indianapolis, Indiana.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO and VA facilities must provide a 
negative response if no records are 
available.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.	After all records are obtained to the 
extent available, the Veteran must be 
afforded VA examinations with 
appropriate specialists to determine 
whether any skin, kidney, or prostate 
disorder, to include acne rosacea, 
renal artery stenosis, and benign 
hypertrophy of prostate with urinary 
obstruction, is related to his military 
service.  

The claims file and all electronic 
records, to include on Virtual VA, must 
be made available to the examiners, and 
the examiners must specify in the 
examination report that these records 
have been reviewed.  The examiner must 
specify the dates encompassed by the 
electronic records that were reviewed.  

All pertinent symptomatology and 
findings must be reported in detail, to 
include any and all current or 
previously diagnosed skin, kidney, or 
prostate disorder.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on the clinical 
examination and appropriate diagnostic 
tests, the evidence of record, and with 
consideration of the Veteran's 
statements, the examiners must render 
an opinion as to the following:

(i)	Whether any currently or 
previously diagnosed skin disorder 
was incurred in service or 
otherwise due to his military 
service, to include in service 
treatment for contact dermatitis, 
and "allergy" to soaps and water 
used in the military;
(ii)	Whether any currently or 
previously diagnosed kidney 
disorder was incurred in service 
or otherwise due to his military 
service, to include in service 
treatment for frequent urination, 
burning urination, blood in 
urination, urethral discharge, 
gonorrhea, and frequent nocturia;
(iii)	Whether any currently or 
previously diagnosed prostate 
disorder was incurred in service 
or otherwise due to his military 
service, to include in service 
treatment for frequent urination, 
burning urination, blood in 
urination, urethral discharge, 
gonorrhea, and frequent nocturia.

A complete rationale for all opinions 
must be provided.  If the examiners 
cannot provide a requested opinion 
without resorting to speculation, it 
must be so stated, and the examiners 
must provide the reasons why an opinion 
would require speculation.  The 
examiners must indicate whether there 
was any further need for information or 
testing necessary to make a 
determination.  Additionally, the 
examiners must indicate whether any 
opinion could not be rendered due to 
limitations of knowledge in the medical 
community at large and not those of the 
particular examiner.   The report(s) 
prepared must be typed.  

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  In 
the event that the Veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	The VA examination reports obtained 
must be reviewed by the RO to ensure 
that they are in complete compliance 
with the directives of this Remand.  If 
any report is deficient in any manner, 
the RO must implement corrective 
procedures. 

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


